                                                                                 FILED
Case 3:21-cv-00667-M Document 1 Filed 04/23/20   Page 1 of 9 PageID 1   2020 Apr-23 PM 04:16
                                                                        U.S. DISTRICT COURT
                                                                            N.D. OF ALABAMA
Case 3:21-cv-00667-M Document 1 Filed 04/23/20   Page 2 of 9 PageID 2
Case 3:21-cv-00667-M Document 1 Filed 04/23/20   Page 3 of 9 PageID 3
Case 3:21-cv-00667-M Document 1 Filed 04/23/20   Page 4 of 9 PageID 4
Case 3:21-cv-00667-M Document 1 Filed 04/23/20   Page 5 of 9 PageID 5
Case 3:21-cv-00667-M Document 1 Filed 04/23/20   Page 6 of 9 PageID 6
Case 3:21-cv-00667-M Document 1 Filed 04/23/20   Page 7 of 9 PageID 7
Case 3:21-cv-00667-M Document 1 Filed 04/23/20   Page 8 of 9 PageID 8
Case 3:21-cv-00667-M Document 1 Filed 04/23/20   Page 9 of 9 PageID 9
